Citation Nr: 1017705	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for osteoporosis of the 
lumbar spine from June 30, 2003 to June 1, 2008?

2.  What evaluation is warranted for osteoporosis of the 
lumbar spine from June 2, 2008? 

3.  What evaluation is warranted for osteoporosis of the left 
hip from June 30, 2003 to June 1, 2008?
 
4.  What evaluation is warranted for osteoporosis of the left 
hip from June 2, 2008?

5.  What evaluation is warranted for chronic fatigue syndrome 
from June 30, 2003?

6.  Entitlement to an evaluation greater than 60 percent for 
Crohn's disease with perirectal/perianal abscess.

7.  What evaluation is warranted for peripheral neuropathy of 
the right lower extremity from August 18, 2006?

8.  What evaluation is warranted for peripheral neuropathy of 
the left lower extremity from August 18, 2006?

9.  Entitlement to service connection for malabsorption of 
fats.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in March 2004, May 
2004, February 2006, and April 2007 by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for sleep and 
emotional disorders were certified for appeal.  These issues 
were included in the August 2008 Statement of the Case.  In 
his September 2008 VA Form 9, the Veteran indicated he was 
appealing only certain issues and referenced an attached 
statement.  On review of his statement, these issues were not 
addressed and the Board does not find them perfected for 
appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).  

Additional evidence was received at the RO following the 
August 2008 Statement of the Case and the September 2008 
Supplemental Statement of the Case and prior to 
certification.  As this evidence (laboratory reports) 
duplicates that previously of record, a remand for additional 
adjudication is not required.  See 38 C.F.R. §§ 19.31, 19.37 
(2009).


FINDINGS OF FACT

1.  In an August 2008 rating decision VA granted entitlement 
to a 20 percent evaluation for osteoporosis of the lumbar 
spine.  In September 2008 correspondence, the Veteran 
indicated that he wanted a 20 percent evaluation for the 
spine and acknowledged that this had been granted.  

2.  For the period from June 30, 2003, to June 1, 2008, 
osteoporosis of the left hip was not manifested by a 
compensable limitation of motion and objective evidence does 
not support a higher evaluation based on functional 
impairment due to pain on motion or other factors.  

3.  For the period from June 2, 2008, osteoporosis of the 
left hip has not been manifested by flexion limited to 30 
degrees, or a limitation of abduction with motion lost beyond 
10 degrees.   

4.  Since June 30, 2008, the Veteran's chronic fatigue 
syndrome has not been manifested by debilitating fatigue, 
cognitive impairments, and/or other symptoms that are nearly 
constant and restrict daily activities by less than 25 
percent of pre-illness levels; or, which wax and wane 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  

5.  The Veteran's Crohn's disease is not manifested by marked 
malnutrition, anemia, and general debility, or with any 
serious complication as liver abscess.

6.  There is evidence of constant slight, or occasional 
moderate leakage resulting from associated 
perirectal/perianal abscess due to Crohn's disease.

7.  For the period from August 18, 2006 to June 1, 2008, 
peripheral neuropathy of the right lower extremity was not 
manifested by moderate incomplete paralysis of the external 
popliteal nerve.  

8.  For the period beginning on and after June 2, 2008, 
peripheral neuropathy of the right lower extremity is 
manifested by no more than moderate incomplete paralysis of 
the external popliteal nerve.  

9.  For the period from August 18, 2006 to June 1, 2008, 
peripheral neuropathy of the left lower extremity was not 
manifested by moderate incomplete paralysis of the external 
popliteal nerve.  

10.  For the period beginning on and after June 2, 2008, 
peripheral neuropathy of the left lower extremity is 
manifested by no more than moderate incomplete paralysis of 
the external popliteal nerve.  

11.  Malabsorption of fats, in and of itself, is not a 
disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of a substantive appeal 
regarding the issue of what evaluation is warranted for 
osteoporosis of the lumbar spine have been met.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2009); AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

2.  For the period from June 30, 2003 to June 1, 2008, the 
criteria for a separate 10 percent evaluation for 
osteoporosis of the left hip were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5013, 5251, 5252, 5253 (2009).  

3.  For the period since June 2, 2008, the schedular criteria 
for an evaluation greater than 10 percent for osteoporosis of 
the left hip are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5013, 5251, 5252, 
5253 (2009).  

4.  For the period from June 30, 2003, the criteria for an 
evaluation greater than 10 percent for chronic fatigue 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.88b, 
Diagnostic Code 6354 (2009).  

5.  The criteria for an evaluation greater than 60 percent 
for Crohn's disease are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.20, 4.114, Diagnostic Code 7323 (2009).  

6.  A separate 10 percent evaluation for perirectal/perianal 
abscess associated with Crohn's disease is warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Codes 
7332, 7335 (2009).  

7.  For the period from August 18, 2006 to June 1, 2008, the 
criteria for an evaluation greater than 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521 
(2009).  

8.  For the period beginning on and after June 2, 2008, the 
criteria for a 20 percent evaluation for peripheral 
neuropathy of the right lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521.  

9.  For the period from August 18, 2006 to June 1, 2008, the 
criteria for an evaluation greater than 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8521.  

10.  For the period beginning on and after June 2, 2008, the 
criteria for a 20 percent evaluation for peripheral 
neuropathy of the left lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8521. 

11.  A distinct disability manifested by malabsorption of 
fats was not incurred or aggravated inservice.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310, 4.14 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Service connection, an initial rating, and an effective date 
have been assigned for osteoporosis of the left hip, chronic 
fatigue syndrome, and peripheral neuropathy of the right and 
left lower extremities.  Therefore, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met with regard to these 
issues.  See 38 C.F.R. § 3.159.  

The requirements of § 5103(a) have also been met with regard 
to the claims of increase for Crohn's disease and service 
connection for malabsorption of fats.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the Veteran in November 2005 and 
January 2007 correspondence of the information and evidence 
needed to substantiate and complete his claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
In June 2008 correspondence, he was provided notice of the 
specific rating criteria for Crohn's disease and provided 
information regarding how VA assigns disability ratings and 
effective dates.  The claims were readjudicated in the August 
2008 statement and supplemental statement of the case.  Thus, 
any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board acknowledges that a VA examination was not provided 
regarding the specific issue of service connection for 
malabsorption of fats.  As discussed below, however, this is 
a symptom or a laboratory finding related to already service-
connected Crohn's disease.  Evidence of record does not 
establish a separately diagnosed disability manifested by 
malabsorption of fat and the requirements for a VA 
examination are not met.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

II. Analysis

Increased evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder. The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

a.	Osteoporosis of the lumbar spine

In a May 2004 rating decision VA granted entitlement to 
service connection for osteoporosis of the lumbar spine and 
assigned a 0 percent evaluation effective June 30, 2003.  In 
June 2005, the RO assigned a 10 percent evaluation for 
osteoporosis of the lumbar spine and the left hip effective 
from June 30, 2003.  In August 2008, a separate 20 percent 
evaluation was granted for osteoporosis of the lumbar spine 
effective June 2, 2008.  This issue was addressed in the 
September 2008 Supplemental Statement of the Case.  In 
response, the Veteran submitted a VA Form 9 referencing an 
attached statement.  In this statement, the Veteran indicated 
that he felt the bone loss should be 20 percent for the spine 
and he acknowledged that the evaluation was increased to 20 
percent.  

A veteran may indicate he is content with a certain rating, 
even if less than the maximum possible rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  As explained above, the 
Veteran requested a 20 percent evaluation.  That rating has 
been granted.  The Veteran's statement is considered a 
withdrawal of the appeal with regard to this issue.  See 
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.  

b.	Osteoporosis of the left hip

In May 2004, the RO granted entitlement to service connection 
for osteoporosis of the left hip and assigned a 0 percent 
evaluation effective June 30, 2003.  In June 2005, a 10 
percent evaluation was assigned for osteoporosis of the 
lumbar spine and the left hip effective June 30, 2003.  The 
basis for this evaluation appears to be radiology findings in 
2 or more major joints or 2 or more minor joint groups.  In 
August 2008, a separate 10 percent evaluation was assigned 
for osteoporosis of the left hip effective June 2, 2008.  The 
Veteran contends that a 20 percent evaluation is warranted 
for the left hip.  

Pursuant to the rating schedule, osteoporosis, with joint 
manifestations, is rated on limitation of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5013.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations (20 percent); and with x-ray evidence of 
involvement of 2 or more joint groups or 2 or more minor 
joint groups (10 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Note (2) to this provision provides that the 20 
percent and 10 percent ratings based on x-ray findings will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  

The rating schedule contains various Diagnostic Codes 
pertaining to the hip and thigh.  At the outset, the Board 
observes that there is no evidence of ankylosis of the hip, 
flail joint, or impairment of the femur with malunion or 
fracture and Diagnostic Codes 5250, 5254, and 5255 are not 
for consideration.  

A 10 percent evaluation is warranted when extension of the 
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  

Limitation of flexion of the thigh is evaluated as follows: 
flexion limited to 45 degrees (10 percent); and flexion 
limited to 30 degrees (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

Impairment of the thigh is evaluated as follows: limitation 
of rotation of, cannot toe-out more than 15 degrees of 
affected leg (10 percent); limitation of adduction of, cannot 
cross legs (10 percent); and limitation of abduction of, 
motion lost beyond 10 degrees (20 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  

The Veteran underwent a VA examination in November 2005.  The 
examiner noted that given that the Veteran has not had any 
fractures, there was no clinical symptomatology associated 
with osteoporosis.  The examiner indicated that unless a 
fracture goes through the joint line, the Veteran will never 
have any joint manifestation of osteoporosis because 
osteoporosis is not an arthritic disorder causing joint 
manifestation.  Rather, it is a bone condition that results 
in fractures.  Physical examination revealed left hip flexion 
to 110 degrees, external rotation to 60 degrees, internal 
rotation to 40 degrees, adduction to 25 degrees, and 
abduction to 45 degrees.  All motion was accompanied without 
pain.  The impression was asymptomatic osteoporosis of the 
hip.  

The Veteran most recently underwent a VA examination in June 
2008.  Physical examination revealed left hip flexion to 120 
degrees, internal rotation to 30 degrees,  external rotation 
to 15 degrees, and abduction to 40 degrees.  There was no 
joint instability.  Three repetitive ranges of motion were 
provided with identical findings and without additional loss 
of motion due to pain, fatigue, weakness, or incoordination.  
The impressions included hip osteoporosis with no significant 
dysfunction.  

As noted, the initial 10 percent evaluation was assigned for 
osteoporosis of both the left hip and the lumbar spine.  The 
Board acknowledges the Veteran's contentions that a 20 
percent evaluation should have been assigned for the combined 
evaluation based on x-ray evidence with occasional 
incapacitating exacerbations.  The objective evidence, 
however, preponderates against finding incapacitating 
exacerbations.  Additionally, as noted above, the 20 percent 
rating based on x-ray findings is not to be utilized in 
rating osteoporosis.  

The Board considered whether a compensable evaluation should 
have been assigned for the left hip only from June 30, 2003.  
On review, evidence of record does not show a compensable 
limitation of hip motion, nor is there objective evidence 
showing functional impairment of the left hip due to pain on 
motion or other factors.  Thus, the criteria for a 10 percent 
evaluation for osteoporosis of the left hip only from June 
30, 2003 were not met.  

The evidence of record also is against entitlement to an 
evaluation greater than 10 percent for the left hip from June 
2, 2008.  Examination findings do not show flexion limited to 
30 degrees or limitation of abduction, motion lost beyond 10 
degrees.  The preponderance of the evidence is against 
initial evaluations in excess of those assigned by the RO.

c.	Chronic fatigue syndrome

In March 2004, the RO granted entitlement to service 
connection for chronic fatigue syndrome secondary to service-
connected Crohn's disease and assigned a 10 percent 
evaluation effective June 30, 2003.

The Veteran contends that the assigned evaluation does not 
adequately reflect the severity of his disability.  In a 
September 2008 statement, the Veteran argued that this 
disability should be rated at 40 percent or more since 
chronic fatigue syndrome is nearly constant and restricts his 
daily routine to 50 percent and sometimes more, certainly 
more than 6 weeks per year.  He subsequently stated that the 
evaluation should be a minimum of 20 percent up to 40 
percent.  

Pursuant to the rating schedule, chronic fatigue syndrome 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms and is evaluated as 
follows: with chronic fatigue syndrome symptoms that wax and 
wane but result in periods of incapacitation of at least one 
but less then two weeks total duration per year, or symptoms 
controlled by continuous medication (10 percent).  Where 
chronic fatigue syndrome symptoms are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year (20 percent).  38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.  A note to this provision 
indicates that for the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  

At a VA examination in September 2003, the Veteran reported 
that he felt run down and chronically fatigued but was able 
to maintain his desk job.  On physical examination, he was 
alert, oriented and fluent.  The diagnosis was mild chronic 
fatigue syndrome secondary to longstanding Crohn's disease.  

In an August 2005 statement, the Veteran reported that most 
days he could not perform to the level he was accustomed to 
and that there are days where he dragged himself to work 
since he could not afford to lose pay.  He stated that the 
condition gets better and worse on and off through the year 
and at times greatly reduces his daily activities and he 
cannot sleep well.  On VA examination in November 2005, the 
Veteran reported that he feels fatigued all of the time but 
continues to work.

At a VA examination in June 2008, the Veteran reported that 
his fatigue became so significant that he decided to retire 
approximately one year ago.  He reported difficulty with 
concentration and that he falls asleep easily.  The diagnosis 
was mildly active chronic fatigue syndrome.  

The Veteran also underwent a VA spine examination in June 
2008.  He reported he was still independent in the activities 
of daily living.  He slept approximately 12 hours a day and 
reported being tired following any activity.  The examiner 
noted moderate chronic fatigue syndrome but no incapacitating 
episodes over the prior 12 months.  

A review of VA and private medical records reveals the 
Veteran's complaints of fatigue and feeling tired and weak.  
VA records show the Veteran underwent an endocrinology 
consult for chronic fatigue in February 2008.  He reported 
that he slept restlessly and that he ached in the morning.  
Exercise made him more tired.  His energy was good on 10 
milligrams of Prednisone but not as good when on only 1 to 2 
milligrams.  A May 2008 record indicates the Veteran was 
prescribed a trial of Elavil at bedtime for chronic fatigue.  

The Board acknowledges the Veteran's complaints of 
significant fatigue.  The Veteran indicated he elected to 
retire due to chronic fatigue and he submitted statements 
from his employers regarding the impact of his disability.  
VA Form 21-4192, Request for Employment Information, however, 
indicates that the Veteran last worked in May 2007 and the 
reason for termination was listed as "lack of work," and 
not due to chronic fatigue syndrome or symptoms relating 
thereto.    

On review, the Board finds that the disability picture 
associated with the Veteran's chronic fatigue syndrome is 
consistent with the currently assigned 10 percent rating.  
Overall objective evidence does not support a finding of 
debilitating fatigue, cognitive impairments, and/or other 
chronic fatigue syndrome symptoms that are nearly constant 
and restrict daily activities by less than 25 percent of pre-
illness levels.  There is no evidence of periods of 
incapacitation due to chronic fatigue syndrome as defined by 
regulation.  

The Veteran's chronic fatigue syndrome has not been more than 
10 percent disabling during the appeal period and staged 
ratings are not for application.  See Fenderson, 12 Vet. App. 
at 126.  




d.	Crohn's disease with perirectal/perianal abscess

The Veteran was originally granted service connection for 
chronic diarrhea possible sprue in April 1969 and assigned a 
10 percent evaluation.  In November 1978, he was awarded a 
schedular 100 percent evaluation effective May 1, 1978.  The 
evaluation was decreased to 60 percent effective April 1, 
1981.  With the exception of total evaluations assigned for 
convalescence, this evaluation has continued to date.  In 
February 2006, the RO denied entitlement to an evaluation 
greater than 60 percent.  

The Veteran contends that the 60 percent evaluation does not 
adequately reflect the severity of his disability.  In 
various statements, the Veteran questioned how many times he 
needed to be hospitalized before he was awarded a 100 percent 
evaluation.  In a September 2008 statement, the Veteran 
indicated that he did not have pronounced malnutrition or 
liver abscess but did have various other problems and very 
frequent exacerbations and obstructions requiring 
hospitalization.  

Crohn's disease is not specifically listed in the rating 
schedule.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Veteran's disability has been evaluated as analogous to 
ulcerative colitis and the Board agrees that this is the most 
closely analogous diagnostic code.  Pursuant to the rating 
schedule, ulcerative colitis is evaluated as follows: severe, 
with numerous attacks a year and malnutrition, the health 
only fair during remissions (60 percent); and pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess (100 
percent).  38 C.F.R. § 4.114, Diagnostic Code 7323.  

Review of VA medical records and extensive private records 
shows a long history of Crohn's disease requiring multiple 
hospitalizations for exacerbations and small bowel 
obstructions.  The Veteran takes numerous medications in an 
effort to control his condition but due to nonservice 
connected allergies, his treatment options are limited.  He 
is typically maintained on steroids and frequently suffers 
exacerbations following steroid tapers.  The Veteran has a B-
12 deficiency due to Crohn's and has to take B-12 shots.

VA examination in January 2006 reported a weight of 200 
pounds, which was the Veteran's normal weight.  Extra-
intestinal manifestations involving the eyes, liver, or 
joints were not noted.  On VA examination in June 2008, 
weight was again reported as 200 pounds.  Objectively, the 
Veteran did not appear malnourished and there was no evidence 
of anemia.  The examiner noted residuals of chronic colitis, 
mildly active.  VA records dated in June 2008 indicate the 
Veteran was on Prednisone and Flagyl and was starting Humira.  
An August 2008 note indicates he was starting to taper the 
Prednisone.  

Evidence of record clearly shows severe disability due to 
Crohn's disease.  That is, the Veteran suffers from frequent 
exacerbations and takes significant medication in an attempt 
to control his condition.  The objective evidence, however, 
preponderates against finding that the Veteran's Crohn's 
disease causes marked malnutrition, anemia, and general 
debility.  As documented in various private medical 
statements, the Veteran has various complications related to 
Crohn's and steroid use.  Notwithstanding, the evidence does 
not show serious complications such as liver abscess.  On 
review, the overall impairment related to the Veteran's 
Crohn's disease is not pronounced and the criteria for a 100 
percent schedular evaluation are not met or more nearly 
approximated.  

At no time during the appeal period has the Veteran's Crohn's 
disease been more than 60 percent disabling and staged 
ratings are not for application.  See Hart, 21 Vet. App. 505 
(2007).  

In various statements, the Veteran asserts entitlement to a 
separate evaluation for fistula.  In September 2008 
correspondence, the Veteran stated that his fistula or 
perirectal abscess presently drains with a slight or 
infrequent discharge.  He reported that he has had numerous 
surgeries to repair fistulas in the past, and he reported 
having drainage and/or fecal matter in the surgical area 
during bowel movements.  He contends that this should be 
rated at a minimum of 30 percent.  

As noted, the Veteran is service-connected for Crohn's 
disease with perirectal/perianal abscess.  Ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
See 38 C.F.R. § 4.114.  Anal fistula is rated as for 
impairment of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7335.  Impairment of sphincter control is 
rated pursuant to Diagnostic Code 7332.  Thus, separate 
ratings for Crohn's disease and the manifestations of 
perirectal abscess are not precluded.  See also 38 C.F.R. 
§ 4.14.  

Impairment of sphincter control (rectum and anus) is 
evaluated as follows: healed or slight, without leakage (0 
percent); constant slight, or occasional moderate leakage (10 
percent); and occasional involuntary bowel movements, 
necessitating wearing of pad (30 percent).  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  

A January 2006 VA examination noted a small draining fistula.  
VA medical records dated in April 2008 note a history of 
fistulizing Crohn's disease.  On physical examination, there 
was no discharge from the anal area, which was scarred from 
previous fistulae.  A June 2008 note indicates the Veteran 
was on Flagyl to prevent him from having a recurrence of the 
fistula.  At a June 2008 VA examination there was evidence of 
perirectal scarring but no evidence of fecal seepage.  The 
diagnosis included residuals of recurrent perirectal abscess.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a separate 10 percent evaluation 
for perirectal abscess are met.  Significantly, however, the 
objective evidence preponderates against finding evidence of 
occasional involuntary bowel movements necessitating wearing 
of a pad.  Hence, the criteria for a separate 30 percent 
evaluation are not met or more nearly approximated.  



e.	Peripheral neuropathy of the right and left lower 
extremities

In April 2007, the RO granted service connection for 
peripheral neuropathy of the right and left lower extremities 
secondary to Crohn's disease.  A 10 percent evaluation was 
assigned for each extremity effective August 18, 2006.  In 
his September 2008 Form 9, the Veteran indicated that his 
right leg was much worse than his left, but that he felt an 
increase to 20 percent was warranted for each leg.  

The RO evaluated the Veteran's peripheral neuropathy pursuant 
to Diagnostic Code 8521.  Under this provision, disability of 
the external popliteal nerve (common peroneal) is evaluated 
as follows: incomplete paralysis that is severe (30 percent); 
incomplete paralysis that is moderate (20 percent); and 
incomplete paralysis that is mild (10 percent).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  

VA records show that the Veteran underwent electrodiagnostic 
testing in June 2006.  There was evidence of right peroneal 
neuropathy and concomitant peripheral neuropathy affecting 
the lower extremities.  The peripheral neuropathy was 
demyelinating in nature and was affecting the sensory and 
motor fibers of the lower extremity nerves.  

On VA peripheral nerves examination in February 2007, the 
Veteran reported constant numbness in both feet, distal 
third.  He denied any pain, weakness, fatigue, or functional 
loss of the lower extremities.  On physical examination, 
there was decreased sensory to monofilament testing on the 
distal third of both feet.  Motor function was 5/5.  The 
diagnostic impression was peripheral neuropathy both feet, 
mildly active at time of examination.  

VA neurology note dated in June 2007 indicates preserved 
symmetrical reflexes in the lower limbs.  Diagnosis was 
peripheral neuropathy sensory, small fibers primarily.  VA 
outpatient record dated in May 2008 notes the Veteran's 
complaints of a burning sensation in the legs.  A VA 
examination on June 2, 2008 noted absent ankle reflexes 
bilaterally.  The diagnostic impressions included moderately 
severe bilateral S1 radiculopathy.  

Prior to June 2, 2008, the evidence indicated that the 
Veteran's bilateral lower extremity peripheral neuropathy was 
no more than mild.  Objective findings were limited to 
sensory impairment and the examiner clearly described the 
condition as mildly active.  Objective findings at the June 
2, 2008, examination, however, support an increased 
evaluation to 20 percent for each extremity.  This is based 
on the absent ankle reflexes, and the examiner's clinical 
description.  The Board acknowledges that the examiner noted 
a diagnosis of radiculopathy.  Separate evaluations for the 
same symptoms in the lower extremities (whether attributed to 
neuropathy or radiculopathy) would result in pyramiding.  See 
38 C.F.R. § 4.14.  Objective evidence does not support a 
higher evaluation.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1) (2009), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Evidence of record shows that the Veteran 
receives treatment for numerous service-connected 
disabilities and that he is occasionally hospitalized for 
exacerbations related to Crohn's disease.  To the extent the 
Veteran's disabilities interfere with employment, the Board 
notes that he is currently in receipt of individual 
unemployability benefits.  On review, the Veteran's 
disability picture related to the service-connected 
disabilities discussed herein is not such that the 
application of the regular schedular standards is rendered 
impractical.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service connection for malabsorption of fats  

In an August 2005 statement, the Veteran reported that 
malabsorption of fats was diagnosed many years ago and 
perhaps contributed to his bone loss and fatigue.  The 
Veteran contends this is related to Crohn's disease.  In an 
April 2008 statement, the Veteran reported that malabsorption 
was a terrible problem in the past but that it was a bit 
under control with diet and medication.  He indicated that he 
still watched his diet and could not drink whole milk.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

Review of VA records and private medical statements shows 
evidence of malabsorption.  A May 2003 statement from Dr. 
A.G. indicates that Crohn's disease causes severe secondary 
problems including malabsorption.  VA laboratory reports 
indicate that the August 2008 fecal fat test was positive.  

"Malabsorption" is defined as "impaired intestinal 
absorption of nutrients."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1112 (31st ed. 2007).  "Malnutrition" is defined 
as "any disorder of nutrition; it may be due to unbalanced 
or insufficient diet or to defective assimilation or 
utilization of foods."   Id. at 1114.  The rating criteria 
governing Crohn's disease specifically contemplates the 
presence of malnutrition.  38 C.F.R. § 4.114.  

The Board acknowledges the medical evidence of malabsorption, 
however, malabsorption of fat is a nutritional defect, and 
one contemplated under 38 C.F.R. § 4.114.  Assigning a 
separate rating for that defect would violate the provisions 
against pyramiding.  38 C.F.R. § 4.14 (the evaluation of the 
same disability or manifestation under different diagnoses is 
to be avoided).

The preponderance of the evidence is against the Veteran's 
claim of service connection for malabsorption of fats and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.


ORDER

The appeal regarding what evaluation is warranted for lumbar 
osteoporosis from June 30, 2003, and from June 2, 2008 is 
dismissed.  

For the period from June 30, 2003 to June 1, 2008, 
entitlement to a separate compensable evaluation for 
osteoporosis of the left hip is denied.  

For the period from June 2, 2008, entitlement to an 
evaluation greater than 10 percent for osteoporosis of the 
left hip is denied.  

For the period from June 30, 2003, entitlement to an 
evaluation greater than 10 percent for chronic fatigue 
syndrome is denied.  

Entitlement to an evaluation greater than 60 percent for 
Crohn's disease is denied.

Entitlement to a separate 10 percent evaluation for 
perirectal/perianal abscess associated with Crohn's disease 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  

For the period from August 18, 2006 to June 1, 2008, 
entitlement to an evaluation greater than 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

For the period beginning on and after June 2, 2008, 
entitlement to a 20 percent evaluation for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

For the period from August 18, 2006 to June 1, 2008, 
entitlement to an evaluation greater than 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

For the period beginning on and after June 2, 2008, 
entitlement to a 20 percent evaluation for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

Entitlement to service connection for malabsorption of fats 
is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


